PER CURIAM.
The allegations of the sworn petition for habeas corpus have not been refuted in the response thereto, and it appears from the record before us that the defendant’s conduct herein did not evince such a flagrant disregard of the court’s authority or effort to evade its processes as to forfeit the defendant’s constitutional right to bail. See Ex parte McDaniel, 86 Fla. 145, 97 So. 317 (1923). It is ordered that the trial court shall set bond, in a reasonable amount, in Case No. 79-748-CF and Case No. 79-749-CF, immediately upon receipt of this writ. The issue of estreature of the original bonds is not raised by this petition, and therefore not considered.
IT IS SO ORDERED.
ORFINGER, COBB and FRANK D. UP-CHURCH, Jr., JJ., concur.